Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed on 4/28/2022 has overcome the technical deficiencies and the prior art rejection. Claims 1-17 are allowed because the prior art of record fails to disclose that:
-a controller module communicatively connected with the AC power source, the first power source, and the second power source, and-configured to transfer supplying power from the first power source to the AC power bus to supplying power from the second power source to the AC power bus by operably connecting the AC power source to supply the controllable power output characteristics matching the first power output characteristics, operably disconnecting the first power source from the AC power bus, operably transitioning the controllable power output characteristics from matching the first power output characteristics to matching the second power output characteristics without ceasing the supplying of the controllable power output characteristics to the AC power bus for longer than a power reset period of time, and connecting the second power source to the AC power bus as combined in claims 1 and 10.
	
CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on Monday-Friday (8AM-7PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  


/DINH T LE/Primary Examiner, Art Unit 2842